301 F.2d 314
CERTAIN UNDERWRITERS AT LLOYDS, LONDON, Appellant,v.Mrs. Ammon Brown HUMPHRIES, Appellee.
No. 19124.
United States Court of Appeals Fifth Circuit.
April 27, 1962.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Jr., Judge.
Jesse D. McDonald Monroe, La., Hudson, Potts & Bernstein, Monroe, La., of counsel, for appellant.
E. K. Theus and Theus, Grisham, Davis, Leigh & Brown, monroe, La., for appellee.
Before BROWN and WISDOM, Circuit Judges, and DE VANE, District Judge.
PER CURIAM.


1
The appellant contends that the trial court erred in not granting defendant's motions for a directed verdict and for a judgment notwithstanding the verdict.  The appellant also contends that the trial court erred in denying defendant's motion for a new trial based on the jury's verdict having been manifestly contrary to justice and based also on alleged misconduct of a juror.  The appellant's principal argument is that the facts do not support the theory of last clear chance on which the plaintiff relied for recovery.


2
After careful consideration of the record, the briefs, and oral argument, this Court is of the opinion that there was no error in the trial judge's denial of the motions.

Judgment is

3
Affirmed.